Citation Nr: 0024004	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  95-21 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a total 
hysterectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to April 
1976.  This is an appeal from a September 1994 rating action 
by the Department of Veterans Affairs (VA) Regional Office 
St. Paul, Minnesota which denied entitlement to service 
connection for residuals of a total hysterectomy.  In April 
1996 the veteran testified at a hearing at the regional 
office before a hearing officer.  The case is now before the 
Board for appellate consideration. 


FINDINGS OF FACT

1.  The veteran has established service connection for 
residuals of carcinoma of the cervix, rated 10 percent 
disabling.  

2.  In May 1994 the veteran had a total hysterectomy 
performed at the University of Kansas Hospital. 

3.  In May 1995 a private physician reported that the veteran 
had been followed in his clinic from 1989 to 1993 for 
gynecologic problems including severe premenstrual syndrome, 
heavy and frequent periods and a history of abnormal PAP 
smears.  In April 1990 a PAP smear showed inflammation with 
moderate atypia.  

4.  The physician stated that there were multiple etiologies 
for atypia of the cervix.  He stated that given the veteran's 
history of carcinoma of the cervix in the past, it was 
certainly possible that the two might have been related.  

5.  The veteran's claim for service connection for residuals 
of a total hysterectomy is plausible.




CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for residuals of a total hysterectomy.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran has established service 
connection for residuals of carcinoma of the cervix, rated 
10 percent disabling.  

In May 1994 the veteran had a total hysterectomy performed at 
the University of Kansas Hospital.  

In a May 1995 statement Scott B. Birdsall, M.D., indicated 
that the veteran had been followed in his clinic on numerous 
occasions from October 1989 to August 1993 for a number of 
gynecologic problems including severe premenstrual syndrome, 
heavy and frequent periods and a history of abnormal PAP 
smears.  The veteran related a history of carcinoma of the 
cervix diagnosed in 1976 and treated with cryotherapy.  She 
was seen by a physician in April 1990 at which time a PAP 
smear was obtained and showed inflammation with moderate 
atypia.  

Dr. Birdsall indicated that there were multiple etiologies 
for atypia of the cervix.  He stated that it was quite common 
to see that sort of abnormality persist after previous 
treatment of an abnormal cervix.  He stated that given the 
veteran's history of carcinoma of the cervix in the past, it 
was certainly possible that the two might have been related.  

In June 1996 the veteran's records were reviewed by a VA 
physician.  According to the physician, it appeared from the 
records that the vaginal hysterectomy and uteropexy had been 
done primarily for urinary stress incontinence with pelvic 
relaxation.  It was noted that mildly abnormal PAP smears 
were not uncommon and required close followup.  The PAP smear 
performed in April 1990 that reportedly showed a moderate 
atypia might have been of concern, but the actual PAP smear 
report was not available.  It was considered possible that 
the need for a close followup in the veteran was taken into 
account in the decision to do a hysterectomy. Even though the 
prolapse and incontinence were the primary reason for the 
hysterectomy, abnormal PAP smears in the veteran may have 
been an additional reason for that procedure.  

On the basis of the present record, the Board finds that the 
veteran's claim for service connection for residuals of a 
total hysterectomy is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  That is, the Board finds that she has presented a 
claim which is plausible.  The VA accordingly has a duty to 
assist the veteran in the development of her claim.  In this 
regard, it appears that there are additional medical records 
which may have a bearing on her claim and the claim must be 
returned to the regional office before a final resolution can 
be obtained. 


ORDER

The veteran's claim for service connection for residuals of a 
total hysterectomy is well grounded.  The appeal is granted 
to this extent.


REMAND

As noted previously, the record reflects that the veteran's 
total hysterectomy was performed in May 1994 at the 
University of Kansas Hospital, Kansas City, Kansas.  However, 
the complete clinical records pertaining to that treatment 
are not included in the claims file.  The Board also believes 
that the office records of Dr. Birdsall would be desirable 
and the case is REMANDED to the regional office for the 
following action:  

1.  The regional office should contact 
the University of Kansas Hospital, Kansas 
City, Kansas and ask that that facility 
provide copies of the complete clinical 
records of the veteran's treatment at 
that facility in May 1994.  All records 
obtained should be included with the 
claims file.

2.  The regional office should also 
contact Dr. Birdsall and ask that that 
physician provide copies of all office 
records reflecting treatment of the 
veteran for gynecologic problems from 
October 1989 to August 1993.  Any such 
records obtained should be included with 
the claims file.

3.  The veteran's claim should then be 
referred to a specialist in gynecology 
for an opinion as to whether there is any 
relationship between the veteran's 
service-connected cervix carcinoma 
residuals and the hysterectomy performed 
at the University of Kansas Hospital in 
May 1994.  

4.  Thereafter, the issue on appeal 
should be reviewed by the regional 
office.  If the determination remains 
adverse to the veteran, she and her 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless she receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

